DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U. S. Patent No. 9,485,548 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. Although, the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than the claims of the patent. For example, claim 1 includes most of the limitations of the previously patent claim 1, except “…wherein the origination information comprises information about the origin and wherein a first value of the header field indicates that the call session is to be routed based on the origination information and a second value of the same header field indicates that the call session is to be routed based on destination information of the call session request”. Therefore, the claims of the instant application would have been obvious to one of ordinary skill in the art at the time of the invention, since all features are obvious variation of the patented claims.
Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).

Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-17 of U. S. Patent No. 10,368,145 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. Although, the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than the claims of the patent. For example, claim 1 includes most of the limitations of the previously patent claim 1, except “…wherein the database maps a plurality of origins, comprising the origin of the call session, with a plurality of next destinations, comprising the next destination for the call session”. Therefore, the claims of the instant application would have been obvious to one of ordinary skill in the art at the time of the invention, since all features are obvious variation of the patented claims.
Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 4, 6, 8, 11, 13, 15, and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Montgomery et al. (US Patent 5,781,620).
Regarding claim 1, Montgomery discloses a method comprising: determining, by a routing computing device and based on a call session request, whether a call session from an origin to a destination should be routed based on one of origination information or destination information (col. 7, lines 55-62 – call routed to SSP based on origin information; col. 2, lines 47-67); determining, based on the one of the origination information or the destination information, a database (col. 7, line 62 – col. 8, line 14); determining, using the database and the one of the origination information or the destination information, an intermediate destination (col. 8, lines 1-19); and routing, by 
Regarding claim 4, Montgomery discloses further comprising selecting, based on the call session request, the database from a plurality of databases (col. 4, lines 31-42).
Regarding claim 6, Montgomery discloses wherein the origination information comprises an indication of a rate center of an origin corresponding to the call session request (col. 7, lines 55-62; also see abstract).
Regarding claims 8 and 15, see rejection of claim 1.
Regarding claims 11 and 18, see rejection of claim 4.
Regarding claim 13, see rejection of claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 9, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Montgomery et al. (US Patent 5,781,620) in view of Yurchenko (US Pub 2009/0010168).
Regarding claim 2, Montgomery discloses wherein the determining, based on the call session request, whether the call session should be routed based on one of origination information or destination information.

  Yurchenko discloses determining, based on a header field of the call session request, whether the call session should be routed based on one of origination information or destination information (see para 0104-0105). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Montgomery with teaching of Yurchenko, in order to route the call with the most optimal route by using header data with the call request.
Regarding claims 9 and 16, see rejection of claim 2.

Claims 3, 7, 10, 14, 17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Montgomery et al. (US Patent 5,781,620) in view of Soncodi et al. (US Patent 6,977,933).
Regarding claim 3, Montgomery discloses wherein the determining, based on the call session request, whether the call session should be routed based on one of origination information or destination information.
  Montgomery does not disclose determining that the call session should be routed based on the origination information, and wherein the intermediate destination is connected to a communication trunk of a network, the communication trunk corresponding to the origination information. 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Montgomery with teaching of Soncodi, in order to selectively process calls on a per-trunk-group basis (Soncodi, col. 1, lines 42-45).
Regarding claims 10 and 17, see rejection of claim 3.
Regarding claim 7, Montgomery discloses wherein the determining, based on the call session request, whether the call session should be routed based on one of origination information or destination information.
  Montgomery does not disclose wherein the call session request comprises a session initiation protocol (SIP) request, and wherein the determining, based on the call session request, whether the call session should be routed based on one of origination information or destination information comprises determining, based on a trunk group header field of the SIP request, whether the call session should be routed based on one of origination information or destination information. 
  Soncodi discloses wherein the call session request comprises a session initiation protocol (SIP) request, and wherein the determining, based on the call session request, whether the call session should be routed based on one of origination information or destination information comprises determining, based on a trunk group 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Montgomery with teaching of Soncodi, in order to selectively process calls on a per-trunk-group basis (Soncodi, col. 1, lines 42-45).
Regarding claims 14 and 20, see rejection of claim 7.
Allowable Subject Matter
Claims 5, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652